In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00264-CR
     ___________________________

     JOSEPH MCDONALD, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 431st District Court
         Denton County, Texas
      Trial Court No. F17-938-431


  Before Sudderth, C.J.; Walker and Kerr, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       Joseph McDonald appeals his conviction and ten-year sentence for assault–

family violence with a prior conviction. See Tex. Penal Code Ann. § 22.01 (West Supp.

2018). He brings three issues: (1) did the trial court abuse its discretion by denying his

motions for continuance? (2) was the evidence sufficient to prove he was the person

who assaulted the complainant? and (3) was the evidence sufficient to prove that

Denton County was the proper venue? Holding that the trial court did not abuse its

discretion by denying McDonald’s continuance motions and that sufficient evidence

supports both the conviction and the venue, we affirm.

I. The evidence sufficed to show that it was McDonald who assaulted
   Isaacson. (Issue 2)

       McDonald contends that the trial court erred by finding him guilty because the

State failed to prove beyond a reasonable doubt that it was he who assaulted the

complainant, Marcie Isaacson. 1 The gist of McDonald’s argument is that Isaacson

gave multiple stories about what happened, that not all of her stories identified him as

the person who assaulted her, and that discerning the truth beyond a reasonable

doubt from her testimony was not possible because she lacked any credibility.

McDonald buttresses his insufficiency argument with the trial court’s own description

of the police department’s investigation as “atrocious.”


       Although McDonald challenges evidentiary sufficiency in his second issue, we
       1

address it first because this issue, if sustained, would afford him the greatest relief. See
Mixon v. State, 481 S.W.3d 318, 322 (Tex. App.—Amarillo 2015, pet. ref’d).

                                             2
      A. Standard of review

      When reviewing the evidentiary sufficiency to support a conviction, we view all

the evidence in the light most favorable to the verdict to determine whether any

rational factfinder could have found the essential criminal elements beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);

Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016). This standard gives full

play to the factfinder’s responsibility to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts. Jackson,
443 U.S. at 319, 99 S. Ct. at 2789; Jenkins, 493 S.W.3d at 599.

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04 (West 1979); Blea v. State, 483 S.W.3d 29, 33 (Tex. Crim.

App. 2016). Thus, when performing an evidentiary-sufficiency review, we may not re-

evaluate the evidence’s weight and credibility and substitute our judgment for the

factfinder’s. See Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012).

Instead, we determine whether the necessary inferences are reasonable based upon the

evidence’s cumulative force when viewed in the light most favorable to the verdict.

Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.), cert. denied, 136 S. Ct.
198 (2015). We must presume that the factfinder resolved any conflicting inferences

in favor of the verdict and must defer to that resolution. Id. at 448–49; see Blea,
483 S.W.3d at 33.



                                            3
      B. The evidence

             1. Officer Jameson Ruff

      Officer Ruff of the City of Lewisville Police Department was on patrol around

2:00 a.m. on March 21, 2015, when he was dispatched to a QuikTrip in Lewisville,

Denton County, Texas. There he met Isaacson, who had a small laceration on her

nose and blood on her face, shirt, and pants and who appeared to be extremely upset

by whatever had just occurred. He could tell from smelling alcohol on her breath that

Isaacson had been drinking. Isaacson said that she and her boyfriend—McDonald—

had been at an IHOP, where they began arguing with several people at another table.

According to Officer Ruff, Isaacson told him that she was trying to stick up for

McDonald at the IHOP; that McDonald became upset after she called another

woman a skank; and that after they left the IHOP, McDonald had backhanded her in

the face multiple times.

      Up until this point, Officer Ruff described Isaacson as cooperative, but that

changed when he explained to her that he had to make a report. Even then, though,

she did not change her story; she said only that she did not want to move forward

with any charges. Office Ruff also testified that at the QuikTrip, Isaacson said nothing

about having gotten into a physical altercation with anyone at the IHOP.

      From the QuikTrip, Officer Ruff took Isaacson back to her hotel, which was

about a mile away, and determined that McDonald was not there. Hotel security made

Isaacson a new key and deactivated the others.

                                           4
       His shift over, Officer Ruff went home and went to sleep. But when he

returned to work later that day around 2:00 p.m., he learned that Isaacson had been

trying to contact him. Speaking with her that evening, Officer Ruff heard a different

story, one in which the assault had occurred at the IHOP or at a Denny’s. There were

two IHOPs in Lewisville, but Officer Ruff said that Isaacson could not clarify which

one she was talking about. In any event, Officer Ruff never went to either IHOP or to

any Denny’s to learn more but simply passed the information on to the detective.

       Officer Ruff did not believe Isaacson’s new story about the IHOP; he believed

her initial account that McDonald had assaulted her. He explained that he had

previously encountered situations where victims had tried to protect their abusers.

               2. Marcie Isaacson

       Isaacson testified that she and McDonald were in a romantic relationship and

traveled from state to state, wherever his jobs took him. One of those jobs took them

to the Dallas–Fort Worth area in March 2015.

       On March 20, she and McDonald went to a country and western club, Red

River, in Dallas. When they left Red River, McDonald was “pretty intoxicated.”

       From Red River, they went to an IHOP to have breakfast. There they

encountered “some skinheads or something,” and McDonald had “words” with some

girl, so they left.

       On their way back to the hotel, Isaacson and McDonald got into an argument

during which McDonald forcefully backhanded her in the face, causing blood to gush

                                           5
from her nose and mouth and over her hands and clothes. Isaacson testified that she

started crying and told McDonald that she could not believe what he had done, to

which McDonald responded by twice more hitting her hard in the face. Asked if being

backhanded had hurt, she said, “Absolutely.”

       When the assault did not stop, Isaacson started screaming, kicking the radio,

and telling McDonald to let her out of the car, so he pulled over to the parking lot of

a closed Valero gas station. After Isaacson got out, McDonald drove off, and Isaacson

found herself alone at the closed Valero in the dark with no phone, no purse, no

money, and no idea where she was. After waiting a few minutes hoping that

McDonald would come back, she walked to an open gas station across the street to

get help.

       At that gas station, someone called for help, and eventually paramedics and a

police officer (Officer Ruff) arrived. Isaacson told the officer what had happened but

explained that she did not want McDonald to get in trouble; she wanted only to scare

him so that he would not “do this again.” She admitted to the officer that both she

and McDonald had been drinking. Making excuses for McDonald, Isaacson asked the

officer not to arrest him because if McDonald went to jail, she was afraid that she

would be homeless. She explained at trial that “he had made threats to me before,”

and added, “I was not working because we were traveling. It is hard to find a job. I

didn’t have a car. I was completely under his control.”



                                           6
      Isaacson testified that the officer took her back to her hotel and got her back

into her room. The hotel changed the locks for her.

      Later that same morning, McDonald came back and instructed Isaacson to tell

the police that it had been some girl at a bar or “IHOP or a breakfast place” that she

had fought with. McDonald further told her to pretend not to know the restaurant’s

name or location in case a named restaurant had cameras. Isaacson testified that she

did as McDonald had asked but that the police did not believe her when she called to

say that she wanted the report to go away because in fact a woman at the IHOP had

assaulted her after she had called the woman a skank. Isaacson said that McDonald

was with her when she made the call.

      When the police arrested McDonald not long afterward, she found the

moment “bittersweet”—relief because he was gone, but the “bitter part” was that she

did not know what she was going to do. What Isaacson ended up doing was bonding

McDonald out of jail and getting back together with him. At some later point,

Isaacson moved to Oklahoma City to live with her parents.

      About a year later, notwithstanding their being separated and no longer dating,

McDonald continued to write Isaacson letters asking her to lie to protect him. The

trial court admitted two such letters.

      Isaacson said that McDonald wanted her to sign a letter exculpating him, so she

did; she even had it notarized. In that letter, she asked that the charges against him be

dropped, asserted that he was not responsible for her injuries, and averred that on the

                                           7
date in question she was in an altercation with another female in a restaurant parking

lot. At trial, Isaacson said that McDonald had coerced her into signing it by

threatening to call her ex-husband and tell him lies, thereby compromising her ability

to see her children again. (At the time, she could visit her children but did not have

full custody.)

       Also at trial, Isaacson admitted that roughly ten days after the March 21 assault,

she told the detective working her case, Scott Austin, yet another story: that she had

gotten jumped at Red River. She also told him that her memory “might not have been

that great” because she had been drinking shots that night and was drunk—something

that she conceded at trial was untrue.

       She further admitted that in order to get another room key, she had told a hotel

employee that her purse had been stolen. Isaacson explained that she had “lied to [the

hotel employee] so she wouldn’t kick [McDonald] out for having charges of hitting

me. Because there had already been incidences in the room of him hitting me.”

                 3. The hotel general manager

       April Brennan worked as general manager at the hotel where McDonald and

Isaacson were staying. In late March 2015, McDonald requested a key programmed

for the room, but Brennan refused based on a note in the room’s folio indicating an

incident the night before and reflecting that officers had said it was probably best not

to give him a key. McDonald then told Brennan that Isaacson had gotten into a fight,

that Isaacson had told the police “some stuff,” but that everything was fine. Brennan

                                           8
then spoke to Isaacson, who confirmed McDonald’s story that she had gotten in a

fight over a stolen purse, that nothing had happened, and that she and McDonald

were fine. Based on those conversations, Brennan gave McDonald a room key.

             4. The family-violence victim-intervention specialist

      Amanda Mention worked for the Denton County District Attorney’s office as a

victim-intervention specialist for family-violence victims. When Mention and Isaacson

spoke on the phone in June 2015, Isaacson told Mention that she had gotten into a

confrontation with a girl at the IHOP and that it was this girl who had assaulted her.

Financially dependent on McDonald and fearful that she would be homeless and have

nowhere to go, Isaacson expressed reservations about pursuing the charges.

According to Mention, it is not uncommon in family-violence cases for victims to tell

the police one thing and then tell her something completely different.

             5. Detective Scott Austin

      Scott Austin, a domestic-violence detective for the Lewisville Police

Department, was assigned McDonald and Isaacson’s case in March 2015. When he

talked to Isaacson, she was cooperative but did not want McDonald prosecuted.

      As Detective Austin knew from the police report, Isaacson’s initial story was

that her boyfriend had assaulted her. Detective Austin also knew that she had later

told Officer Ruff by phone that a female had assaulted her at the IHOP.

      And then Isaacson gave Detective Austin yet another story: she and McDonald

had gone to Red River where they had a verbal altercation with some women, and

                                          9
when she and McDonald later went to the IHOP, they encountered those same

women and had another altercation, and one of the women assaulted her in the

parking lot.

      As a family-violence detective, Austin said that it was common to hear

changing stories and excuses. “A lot of the reasons are monetary. He might be the

primary breadwinner. The victim may not have a place to stay if the Defendant is

arrested, no family in town, no friends in town. There [are] different reasons.” In

Detective Austin’s experience, domestic-violence victims are most truthful “[r]ight

when the officer is there in the heat of the moment.”

      In short, Detective Austin thought that McDonald had in fact assaulted

Isaacson. He did not believe the story that someone else had assaulted Isaacson at the

IHOP because McDonald was not with her either at the QuikTrip or at the hotel

down the road.

      When McDonald was arrested on April 1, 2015—an arrest at which Detective

Austin was present—he did not deny that the assault had occurred. Rather,

McDonald asked why the police were arresting him after Isaacson had told them that

she did not want them to pursue the case. Similarly, when Detective Austin told

Isaacson that McDonald was being arrested, she also did not deny that the assault had

occurred.

      Detective Austin acknowledged that IHOP had video cameras, but he did not

go there to talk to anyone or to ask to see a video because Isaacson had said that the

                                         10
altercation took place outside in the parking lot. He had previously worked security at

IHOP and testified that its parking lot had no cameras. Moreover, Detective Austin

stated that going to the IHOP a week after the incident would have been futile

because IHOP had many intoxicated people and unruly events after midnight, so

singling out one incident would be difficult.2 He also stated that if Isaacson had in fact

been assaulted at the IHOP, the call for the police should logically have come from

there. Furthermore, Detective Austin was aware of Isaacson’s initial report that

McDonald had become angry at her because she had stuck up for him and that

McDonald had responded by telling her to get in the car. In Detective Austin’s view,

McDonald’s assaulting Isaacson in the vehicle was consistent with the original story

that McDonald became angry at her for calling some other woman a skank.

      In addition to not contacting the IHOP, Detective Austin did not contact Red

River. When asked what he thought of Isaacson’s later story that she and McDonald

had argued with some women at Red River and then had found themselves running

into those same women at the IHOP, Detective Austin responded, “It is hard to

believe that two individuals who didn’t know each other had an altercation at Red

River and within 15 minutes are at the same IHOP in another city.”

      Detective Austin testified that Isaacson was just “flipping” her story; he

believed the original story “and all the other evidence.” He added that Isaacson “told

      Detective Austin admitted that he had first attempted to contact Isaacson on
      2

March 30, nine days after the assault.


                                           11
me that [McDonald] could not be arrested. That if he was arrested, she would be

homeless. She has no money if he is arrested. She has no family, no friends, and they

had just moved here from Arkansas.”

       C. Discussion

       Viewing the evidence in the light most favorable to the judgment, as we must,

the evidence shows that McDonald assaulted Isaacson. That is what she told Officer

Ruff, and that is what she testified to at trial. See Jenkins, 493 S.W.3d at 599. Although

it is true that Isaacson gave other versions of the night’s events, it is also true that she

explained why she did so: she was afraid of being left homeless and of McDonald

generally. Moreover, if someone other than McDonald had assaulted Isaacson, it

would have been reasonable to expect McDonald to have been with her; he was not.

Similarly, if someone else had assaulted Isaacson, when the police arrested him

McDonald’s only protest would not have been that Isaacson wanted the charges

dropped, but it was. And although the trial court openly criticized the police

department’s investigation, it nevertheless ultimately found that the State had proved

beyond a reasonable doubt that McDonald had committed the charged offense.

Moreover, at trial, Isaacson consistently disavowed her recantations. The factfinder

alone judges the evidence’s weight and may choose to believe all, some, or none of it.

Moore v. State, 935 S.W.2d 124, 126 (Tex. Crim. App. 1996), cert. denied, 520 U.S.
1219 (1997). Here, a rational factfinder could have found beyond a reasonable doubt



                                            12
that McDonald was the person who had assaulted Isaacson. See Jenkins, 493 S.W.3d at

599; Montgomery, 369 S.W.3d at 192.

      We overrule McDonald’s second issue.

II. The evidence was sufficient to show that venue was proper in Denton
    County. (Issue Three)

      McDonald argues in his third issue that the State failed to prove by a

preponderance of the evidence that Denton County was the case’s proper venue.

McDonald notes the considerable confusion over which of the two Lewisville IHOPs

McDonald and Isaacson had visited and that the trial court openly questioned

Detective Austin’s testimony on whether the trip from the nearest IHOP to the

QuikTrip would be entirely within Denton County. After Detective Austin testified,

however, the State recalled Isaacson, and as we discuss below, regardless of whether

the venue-related evidence was sufficient before she again took the stand, her later

testimony sufficed to establish venue.

      Venue in criminal cases need be proved only by a preponderance of the

evidence, which may be either direct or circumstantial. Tex. Code Crim. Proc. Ann.

art. 13.17 (West 2015); see Couchman v. State, 3 S.W.3d 155, 161 (Tex. App.—Fort

Worth 1999, pet. ref’d). The trier of fact may make reasonable inferences from the

evidence to decide a venue issue. See Couchman, 3 S.W.3d at 161. The venue evidence is

sufficient if the factfinder may reasonably conclude that the offense was committed in




                                         13
the county alleged. Rippee v. State, 384 S.W.2d 717, 718 (Tex. Crim. App. 1964);

Couchman, 3 S.W.3d at 161.

      When recalled as a witness, Isaacson testified that the assault went on for about

five minutes with her trying to get away and that up until the point she was able to get

out of the truck,3 the assault was still occurring. The location where McDonald

dropped her off was indisputably in Denton County. We hold that the State met its

burden. See Couchman, 3 S.W.3d at 161.

      We overrule McDonald’s third issue.

III. The trial court did not abuse its discretion by denying McDonald’s second
     and third motions for continuance. (Issue One)

      We conclude with McDonald’s first issue, in which he argues that the trial court

abused its discretion when it denied his second and third motions for continuance,

contending that he was thereby precluded from presenting a meaningful defense.

McDonald splits his arguments into two parts: (1) the trial court erred because

McDonald had received additional evidence the day before trial and was denied the

right to meaningfully review that evidence with his attorney, and (2) the trial court

erred because (a) McDonald presented evidence that a material witness was unable to

attend trial and (b) he had not yet received subpoenaed records from his employer.




      3
       McDonald’s vehicle was variously referred to at trial as either a “car” or a
“truck.”


                                          14
      A. Standard of review

      We review a trial court’s ruling on a motion for continuance for an abuse of

discretion, a standard under which we defer greatly to the trial court. Vasquez v. State,

67 S.W.3d 229, 240 (Tex. Crim. App. 2002); Cantu v. State, No. 02-05-00436-CR,

2006 WL 1919684, at *1 (Tex. App.—Fort Worth July 13, 2006, no pet.) (mem. op.,

not designated for publication). Rulings within the zone of reasonable disagreement

survive an abuse-of-discretion challenge. Gallo v. State, 239 S.W.3d 757, 777 (Tex.

Crim. App. 2007), cert. denied, 553 U.S. 1080 (2008). In addition, to establish an abuse

of discretion, the defendant must show actual prejudice. Vasquez, 67 S.W.3d at 240.

      B. McDonald’s three continuance motions

      McDonald attacks the denial of his second and third motions. Our first task is

to define what those motions encompassed.

      We set the stage with McDonald’s first motion for continuance, which the trial

court granted on February 14, 2017. McDonald does not (and could not) complain

about that ruling. But we note that by the time McDonald went to trial—on August 8,

2017—more than 16 months had passed since the alleged offense and nearly six

months had elapsed since the trial court had granted McDonald’s first continuance.

      Shortly before the August trial date, on July 27, McDonald moved for a

continuance a second time. In that motion, he asserted that he needed more time to




                                           15
get three witnesses, one of whom was Paul Daniel. 4 The trial court denied the motion

on July 28. But McDonald’s understanding was that if he continued having difficulties

with trial evidence, the trial court would entertain a third motion.

      So on the day of trial, McDonald filed, the trial court heard, and the trial court

denied his third motion. The third motion was identical to the second except for one

addition in which McDonald alleged that he had subpoenaed the records of “KBR”

(without explaining what KBR was) and had not yet procured them. Neither

McDonald’s second nor third motion explained why the witnesses or (in the case of

the third motion) the subpoenaed records would be material. 5

      C. The hearing on McDonald’s third motion

      At the pretrial hearing on August 8, McDonald provided some context. One of

the three witnesses, Paul Daniel, was supposedly present on the night in question. In

his appellate brief, McDonald discusses only Daniel, whom McDonald acknowledged

never subpoenaing.




      4
       The motion identifies the witness as “Paul Daniels,” but the last name of the
witness who testified during the punishment phase on April 9 was “Daniel.”
      5
        After identifying the three witnesses, in both continuance motions McDonald
asserted, “The testimonies to be procured from [the witnesses are] material to the
Defendant’s cause.” Regarding the records, his third motion adds simply that “the
Defense has subpoenaed records from KBR[,] and this subpoena was duly served and
the return was filed with the District Clerk’s office. To date the Defense has been
unable to procure those records. These records are material to the Defense.”

                                           16
       As for the records, McDonald acknowledged during the hearing that what he

wanted were records from his own employer and that he wanted them to collaterally

impeach Isaacson.

       Finally, McDonald orally further moved for a continuance because late the day

before, the State had given his counsel some documents: (1) letters from McDonald

to Isaacson and (2) prosecutors’ notes from when they spoke with witnesses as well as

a timeline written by Isaacson.

       The trial court overruled McDonald’s motion.

              1. Discussion on the newly produced documents

       McDonald moved for a continuance because of newly produced documents

only orally. “A criminal action may be continued on the written motion of the State or

the defendant, upon sufficient cause shown; which cause shall be fully set forth in the

motion.” Tex. Code Crim. Proc. Ann. art. 29.03 (West 2006). “All motions for

continuance must be sworn to by a person having personal knowledge of the facts

relied on for the continuance.” Id. art. 29.08 (West 2006). The court of criminal

appeals has construed these statutes to require a sworn written motion to preserve

appellate review from a trial court’s denying a continuance; thus, if a party moves for a

continuance orally and the trial court denies it, the party forfeits the appellate right to

complain. Anderson v. State, 301 S.W.3d 276, 279 (Tex. Crim. App. 2009); see Robinson v.

State, 310 S.W.3d 574, 578–79 (Tex. App.—Fort Worth 2010, no pet.) (same); see

Massimo v. State, 144 S.W.3d 210, 215 (Tex. App.—Fort Worth 2004, no pet.) (same);

                                            17
cf. Marshall v. State, 646 S.W.2d 522, 523–24 (Tex. App.—Houston [1st Dist.] 1982, no

pet.) (holding that because an oral motion and the written motion to set aside the

information addressed different issues, the oral motion preserved nothing for appeal

because the statute required that such a motion be in writing). Because McDonald did

not file a written and sworn motion based on the last-minute documents, his

complaint is not preserved. See Tex. Code Crim. Proc. Ann. arts. 29.03, 29.08.

             2. Discussion on Daniel, the absent witness

      When the defendant bases a continuance motion on an absent witness, he must

show (1) that the defendant has exercised diligence to procure the witness’s

attendance, (2) that the witness is not absent by the procurement or consent of the

defense, (3) that the motion is not made for delay, and (4) the facts he expects the

witness to prove. Harrison v. State, 187 S.W.3d 429, 435 (Tex. Crim. App. 2005). The

motion must show on its face the absent testimony’s materiality to the court; mere

conclusions and general averments do not suffice. Id.

      McDonald cannot meet the Harrison requirements. In both his second and third

motions, he averred only generally that Daniel’s testimony was material. Even if we

were to consider McDonald’s assertion at the hearing that Daniel was there on the

evening in question, McDonald did not present what he expected Daniel’s testimony

to prove. See id.; see also Tex. Code Crim. Proc. Ann. art. 29.06 (West 2006).

      Additionally, McDonald admitted not subpoenaing Daniel, which shows a lack

of due diligence. See Moore v. State, 146 S.W.2d 762, 764 (Tex. Crim. App. 1940).

                                           18
Hughes v. State, 962 S.W.2d 89, 90 (Tex. App.—Houston [1st Dist.] 1997, pet. ref’d);

Ramirez v. State, 842 S.W.2d 796, 800 (Tex. App.—El Paso 1992, no pet.). 6

             3. Discussion on the missing employer’s records

      As with his motions concerning absent witnesses, McDonald’s third motion

regarding as-yet-unobtained records averred materiality only generally and thus

preserved nothing. See Harrison, 187 S.W.3d at 435.

      Only by virtue of the August 8 hearing do we learn that the records McDonald

wanted were his employer’s and that he wanted them to impeach Isaacson. Even then,

how he intended to impeach her is not clear from the record. But McDonald’s

contentions, even if considered, change nothing, because a trial court does not

generally abuse its discretion when it denies a continuance sought to secure

impeachment testimony. See Keel v. State, 434 S.W.2d 687, 688–89 (Tex. Crim. App.

1968); Nichols v. State, No. 02-13-00566-CR, 2014 WL 7779272, at *2 (Tex. App.—


      6
        In his brief, McDonald asserts that Daniel was at Red River, but his record
references do not support that proposition. When Daniel testified at the punishment
trial on August 9, he stated that he lived a little over an hour from the courthouse. He
attributed his failure to come to trial sooner to a tornado that destroyed 80% of his
ranch on what appeared to be Sunday, August 6. Daniel’s punishment testimony shed
no light on what, if anything, he saw on the night McDonald assaulted Isaacson, but
he shared an opinion or two regarding Isaacson. He “was not a fan of” McDonald’s
relationship with her because there was “always a drama, always tension.” He stated
that when drinking, she was aggressive, smart-mouthed, argumentative, and defiant.
Most of the time McDonald would walk away, “[b]ut she would never allow that. She
would constantly keep . . . running, keep talking.” Daniel added, “It got to the point
where I asked him not to . . . come to my place if she was with him.” Despite all that,
he also said that nothing a woman did would justify raising a hand to her.


                                          19
Fort Worth Feb. 5, 2014, pet. ref’d) (mem. op., not designated for publication); Franks

v. State, 90 S.W.3d 771, 808 (Tex. App—Fort Worth 2002, no pet.).

      We overrule McDonald’s first issue.

                                     Conclusion

      Having overruled McDonald’s three issues, we affirm the trial court’s

judgment.



                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 25, 2018




                                          20